                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )     No. 1:17-cr-00195-SEB-DML
                                                   )
CARLIS YOUNG,                                      ) -01
                                                   )
                             Defendant.            )


                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Mark J. Dinsmore’s Report and Recommendation that

Carlis Young’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and Rule

32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of eight (8) months in the custody of the Attorney General or

his designee, with no supervised release to follow. The Court recommends placement at MCC

Chicago.

       SO ORDERED.


                04/03/2019
       Date: ______________________               _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana
Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office

United States Marshal Service
